— Order, Supreme Court, New York County (Myriam J. Altman, J.), entered February 14, 1989, which denied respondents’ motion for leave to amend their answer, unanimously affirmed, without costs or disbursements, for the reasons stated by Altman, J.
In this action, petitioner seeks dissolution of respondent *292corporation, Sage Systems, Inc. Petitioner alleged ownership of 20% of the stock of Sage, the proportion of ownership required to institute a proceeding pursuant to Business Corporation Law § 1104-a. Several months after admitting that petitioner owned 20% of the stock, respondents moved for leave to amend their answer so as to deny such ownership.
In considering a motion for leave to amend the pleadings, the court has discretion to consider the merits of the proposed amendment. (East Asiatic Co. v Corash, 34 AD2d 432.) The record does not support respondents’ proposed amendment to their answer which disputes petitioner’s 20% ownership of the stock of Sage. Accordingly, we find no abuse of discretion by Trial Term in denying the motion to amend. Concur — Murphy, P. J., Kupferman, Carro, Kassal and Wallach, JJ.